Title: To James Madison from Louis-André Pichon, 8 June 1801
From: Pichon, Louis-André
To: Madison, James


New York 8 june 1801
Mr. Pichon On his return to Philada. where he will be detained for some days will be very anxious there to hear from the Secy. of State on the contents of the two notes of the 17th. & 18th. last, which are of such a nature as to make Mr. Pichon wish to know the pleasure of the President of the United States on them before he can have the honour of personally receiving Mr. Madison’s answer at washington. Mr. Pichon prays the Secretary of State to receive his most respectful compliments and the assurance of his highest consideration.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1).


